Citation Nr: 0413695	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  91-24 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded the case for further development in June 
1992, June 1994, and July 1998.  By a decision dated in 
November 2001, the Board denied the veteran's claims of 
entitlement to service connection for (1) arteriosclerotic 
heart disease, (2) impotence as secondary to treatment for 
service-connected dermatophytosis and tinea cruris, and (3) 
defective vision as secondary to treatment for service-
connected dermatophytosis and tinea cruris.

The veteran appealed this decision and by an Order dated in 
September 2002, the United States Court of Appeals for 
Veterans Claims (hereinafter Court) vacated and remanded that 
part of the Board's November 2001 decision that denied 
service connection for heart disease, to include as secondary 
to a service-connected anxiety disorder and/or treatment for 
service-connected dermatophytosis and tinea cruris.  
Specifically, the Court directed the Board to more fully 
articulate reasons and bases for its finding as to whether 
the veteran's non-service-connected arteriosclerotic heart 
disease was aggravated by his service-connected anxiety 
disorder, in accordance with the Court's decision in Allen v. 
Brown, 7 Vet. App. 439 (1995).

Following this Court remand, the Board undertook additional 
development of the case by ordering a VA examination of the 
veteran pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Thereafter, the veteran was examined by a cardiologist in 
March 2003.

Subsequent to this VA examination, the Board again remanded 
the case in June 2003 for readjudication.  The RO again 
denied the claim and issued a Supplemental Statement of the 
Case in October 2003.  By a rating dated in February 2004, 
the RO held that the veteran was entitled to payment of 
compensation at the 100 percent rate based on a finding that 
he was not able to work due to his service-connected 
disabilities.  The RO returned the case to the Board in March 
2004.


FINDINGS OF FACT

1.  Arteriosclerotic heart disease was not demonstrated 
during the veteran's active military service or for many 
years following his release from active duty.

2.  Arteriosclerotic heart disease was not caused by and is 
not aggravated by the veteran's service-connected 
disabilities, to include his anxiety disorder and his 
treatment for dermatophytosis and tinea cruris.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated during the veteran's active military service; may 
not be presumed to have been incurred in service; and was not 
proximately due to or the result of a service-connected 
disease or disability to include treatment of such.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in a letter 
dated in July 2003, the rating decision of July 1990, the 
statement of the case dated in August 1990, the supplemental 
statements of the case dated in June 1993, December 1997, 
April 1999, April 2000, January 2001, and October 2003, and 
the Board remands dated in June 1992, June 1994, July 1998, 
and June 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded a specific VA medical 
examination pertinent to the veteran's service connection 
claim was obtained in April 1993, April 1995, and March 2003, 
and that the available medical evidence is sufficient for an 
adequate determination.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

Factual Background.  The veteran served on active duty from 
November 1942 to January 1946.  During service, he was 
treated for skin infections of the feet and groin.  Based on 
that treatment, a VA examiner's July 1960 opinion, and a May 
1961 Board decision, the RO, by a June 1961 rating decision, 
granted service connection for dermatophytosis and tinea 
cruris.

At September 1994 and April 1995 VA examinations, the veteran 
was diagnosed with undifferentiated somatoform disorder and 
noted symptoms of anxiety.  At an April 1996 VA examination, 
a Board of Psychiatrists determined that the veteran's 
generalized anxiety disorder was secondary to his service-
connected dermatophytosis and tinea cruris.  Accordingly, the 
RO, in an August 1996 rating decision, granted service 
connection for generalized anxiety disorder and assigned this 
disorder a 30 percent evaluation effective September 10, 
1990, the date of the veteran's claim.  In a December 1997 
rating decision, following review of private and VA medical 
opinions relating the veteran's chronic bilateral foot 
disorder to his service-connected dermatophytosis, the RO 
granted service connection for bilateral metatarsalgia and 
assigned this condition a 10 percent evaluation.

In his various statements and hearing testimony, the veteran 
contended that he developed arteriosclerotic heart disease as 
a result of his anxiety disorder and that the medication, 
Griseofulvin, prescribed for his service-connected 
dermatophytosis and tinea cruris led to the development of 
his arteriosclerotic heart disease.  At one hearing, the 
veteran testified that he had taken Griseofulvin until 1975 
and stopped taking it for several years.  However, at another 
hearing, the veteran testified that he was prescribed 
Griseofulvin for his skin disorder for more than 30 years and 
that physicians have related his current disorder on appeal 
to long term ingestion of this medication.  Based on these 
contentions, he seeks service connection for arteriosclerotic 
heart disease on a secondary basis.

Service medical records, including the report of the 
veteran's examination for discharge, are entirely negative 
for any complaints, findings or diagnoses of cardiovascular 
disability.  A February 1950 VA examination was also negative 
for complaints, findings, or diagnoses of cardiovascular 
disability.

VA medical evidence from 1962 to 1989 show complaints related 
to his service-connected skin disorder with occasional 
prescriptions for Griseofulvin; however, there were several 
periods in which Griseofulvin was not prescribed including 
from 1975 to approximately 1987 and records show at one point 
that the veteran refused to take Griseofulvin.  VA medical 
records from 1979 to 1989 show complaints of chest pain with 
diagnoses of stable angina syndrome, coronary artery bypass 
grafting, and arteriosclerotic heart disease.

In February and June 1989 statements submitted in support of 
the veteran's claim, C. J. Aquilina, M.D., stated that he had 
been treating the veteran for approximately 10 years and that 
the veteran had been on long-term Griseofulvin therapy for 
his skin disorder.  Dr. Aquilina provided his opinion that, 
in pertinent part, the veteran's nervous disorder which 
developed as a result of his service-connected skin disorder 
has "at the least aggravated" the veteran's cardiac 
condition.

VA medical records from 1989 to 1992 show continued 
complaints and treatment for arteriosclerotic heart disease 
and his skin disorders.

In an April 1993 VA cardiology opinion following a Board 
remand, the cardiologist, after a review of the claims file, 
stated that Griseofulvin could not aggravate arteriosclerotic 
heart disease.  Furthermore, the VA cardiologist stated that 
although the anxiety disorder could exacerbate angina 
pectoris symptoms to the point that he could experience more 
symptoms, it was his opinion that the anxiety had no 
relationship to arteriosclerotic heart disease.

In September 1994, Dr. Aquilina submitted another statement 
relating his opinion that the veteran's chronic drug therapy 
for his service-connected medical disorder led to the 
development of additional disorders, to include coronary 
artery disease and impotence.

VA examinations in April 1995 reveal diagnoses of Peyronie's 
disease, impotency, gross hematuria, arteriosclerotic heart 
disease, stable age-related macular degeneration of the right 
eye with guarded prognosis, anxiety disorder, and 
dermatophytosis.  On evaluation, the examiner stated that he 
could not relate the veteran's skin disorder to diseases of 
the arteries.  There were also statements indicating that the 
veteran's cardiovascular disease affected his anxiety 
disorder.

Private medical records showing treatment for coronary artery 
disease and anxiety from October 1994 to October 1995 were 
received in November 1995.

VA examinations in April and May 1996 show a diagnosis of 
coronary artery disease status post coronary artery bypass 
grafting.

A June 1996 VA medical notation states that the veteran's 
coronary artery disease was not related to his active 
service.

Following further review of the claims file, a VA physician, 
in an October 1997 opinion, stated that there was no medical 
evidence indicating that the sclerotic structural changes in 
his cardiovascular system were related to or secondary to his 
service-connected anxiety disorder, dermatophytosis, or tinea 
cruris.

Private and VA medical records including VA examinations from 
May 1998 to March 2000 show complaints and treatment for 
stable angina and coronary artery disease.  However, these 
records do not contain any statement or documentation as to 
the etiology of these disorders.

In an August 1999 letter, Dr. Aquilina again stated that the 
veteran had been treated with oral antifungal medications for 
more than 40 years due to his service-connected skin disorder 
and that the combination of dermatological problems, 
antifungal therapy, gastrointestinal problems due to 
antifungal therapy, nervous disorder, and tobacco abuse 
significantly contributed to the development of the veteran's 
coronary artery disease.

Treatment records from the Wilkes-Barre VAMC, dated from 
January 2000 to August 2003, reflect that the veteran had a 
stent implanted in his heart in 1998 and continues to receive 
regular care for both this condition and his service-
connected anxiety disorder.

In March 2003, the veteran was afforded a VA heart 
examination, at which time he had a "fairly moderate" 
amount of angina pectoris.  He had a dull central chest pain 
radiating to the left arm, which occurred at night and with 
ambulation.  After walking approximately one block, the 
veteran reported developing chest pain.  It was relieved in 
less than 5 minutes by nitroglycerin.  The veteran reported 
that he had some kind of dermatosis at night, which caused 
him to itch, making him angry.  As a result of his anger, the 
veteran reported developing angina pectoris.  Following 
examination, clinical impression was of (1) coronary artery 
disease, status post-coronary artery bypass grafting and 
angioplasty; (2) chronic anxiety which had its onset in 
service; and (3) some kind of dermatosis.

With respect to etiology of the veteran's cardiac condition, 
the examiner provided the following opinion:

The [veteran] believes that when 
he gets nervous because of the 
skin disorder, he develops chest 
pain, and this is certainly likely 
to be true.  So his symptomatology 
may be advanced by the psychiatric 
disorder that he had previously.

In terms of pathophysiology of 
coronary artery disease, the 
disease, itself, is probably 
unaffected by the anxiety; that 
is, there is no evidence to my 
knowledge of specific chronic 
anxiety provoking or making 
coronary artery disease more 
severe.  The vascular wall is 
probably uninfluenced by the 
psychiatric disorder, and the 
magnitude of the coronary artery 
stenosis is probably not 
influenced by the psychiatric 
disorder.  There are other forms 
of psychiatric illness that have 
been associated with coronary 
artery disease.  These, 
specifically, are types of 
personality traits.  Anxiety, 
itself, is not a risk factor for 
coronary artery disease and is 
unlikely to make it any worse.

The [veteran's] symptoms, of 
course, are subject to change 
according to his mental status.  
Nonetheless, it should be pointed 
out that the [veteran] has 
symptoms with relatively mild 
exertion, walking only 100 feet to 
a block, and he gets chest pain.  
This indicates that the magnitude 
of his coronary disease is 
relatively severe.  The coronary 
disease, itself, not being 
advanced by the psychiatric 
disorder, means that relatively 
minor psychiatric or emotional 
changes on a short term basis will 
provoke chest pain.  But this, in 
itself, does not indicate increase 
in the disease severity, only in 
the symptomatology.

Legal Criteria and Analysis.  Service connection may be 
granted for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may also be granted when 
a claimed disability is found to be proximately due to or the 
result of a service-connected disability, or when aggravation 
of a nonservice-connected disorder is found to be proximately 
due to or the result of a service-connected disability.  38 
C.F.R. 3.3 10(a); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

To establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see also 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, such as cardiovascular-renal disease).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Initially, the Board notes that the service medical records 
do not show that the veteran had heart disease in service.  
Likewise, post service medical records are negative for heart 
disease for years thereafter, and none of the post service 
medical records includes a medical opinion indicating that 
the heart disease is related to the veteran's military 
service.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for heart disease on a direct basis or a 
presumptive basis.

As noted previously, the veteran has asserted that his heart 
disease developed secondary to his service-connected anxiety 
disorder or the treatment for his service-connected 
dermatophytosis and tinea cruris.  However, the only medical 
opinion which relates the veteran's heart disease to his 
service-connected disability is that of Dr. Aquilina.  In his 
initial letters in February and June 1989, Dr. Aquilina 
related the veteran's heart disease to his service-connected 
skin disorder.  However, in his most recent letter in August 
1999, Dr. Aquilina stated that the combination of 
dermatological problems, antifungal therapy, gastrointestinal 
problems due to antifungal therapy, nervous disorder, and 
tobacco abuse significantly contributed to the development of 
the veteran's coronary artery disease.  Thus, it appears that 
Dr. Aquilina has changed his opinion as to the primary 
etiology of the veteran's heart disease, thus diminishing the 
probative value of his previous statements with respect to 
the etiology of the veteran's heart disease.

Moreover, several different VA physicians, including three 
cardiologists, have reviewed these statements as well as the 
veteran's claims file.  Furthermore, although Dr. Aquilina 
has provided his opinion as to the etiology of the veteran's 
heart disease, there is no documentation of record to show 
that he is a cardiologist.  In contrast, at least 3 VA 
cardiologists have reviewed the record and opined that there 
is no medical evidence indicating that either the veteran's 
service-connected anxiety disorder or the medication 
prescribed for his service-connected dermatophytosis and 
tinea cruris led to his development of coronary artery 
disease.  The Board finds that the opinions of the 
cardiologists to be more persuasive in this case as such 
opinions were based on complete review of the medical file 
and were based on their experience in the field of 
cardiology.  

With respect to whether the veteran's anxiety disorder has 
aggravated the veteran's heart condition, Dr. Aquilina opined 
that the veteran's nervous disorder which developed as a 
result of his service-connected skin disorder has "at the 
least aggravated" the veteran's cardiac condition.  However, 
as mentioned above, there is no evidence that Dr. Aquilina is 
a cardiologist.  His opinion is outweighed by that of the 
March 2003 VA examiner, who opined that while the veteran 
suffers from chest pain provoked by minor emotional changes, 
this is merely a symptom of the underlying heart disease.  
The coronary artery disease itself is probably unaffected by 
the veteran's anxiety.  The examiner reasoned that there is 
no medical evidence showing that any type of anxiety disorder 
can provoke or aggravate coronary artery disease.  Any chest 
pain experienced by the veteran as a result of his anxiety 
disorder does not indicate an increase in the disease 
severity, only in the symptomatology.  This opinion was 
rendered following a longitudinal review of the claims folder 
and examination of the veteran.  This opinion is echoed by 
the April 1993 VA cardiologist who opined that the anxiety 
had no relationship to arteriosclerotic heart disease.  As 
such, the veteran is not entitled to service connection on 
the basis of aggravation.  See Allen, supra.  

The Board also notes that, while the veteran may experience 
chest pain due to his psychiatric condition, the Court has 
held that pain alone does not constitute a disorder for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Accordingly, based on the entire record, the Board concludes 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for heart disease on any 
basis.

The veteran has asserted that his heart disease has developed 
from manifestations of a service-connected anxiety disorder 
and/or the medication, Griseofulvin, used to treat his 
service-connected skin disorder.  However, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of heart disease, his lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for heart disease 
under any theory.  See Heuser v. Brown, 7 Vet. App. 379, 384 
(1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
heart disease either on a direct basis or as secondary to 
either his service-connected anxiety disorder or his service-
connected skin disability.


ORDER

Service connection for heart disease to include as secondary 
to service-connected anxiety disorder and/or treatment for 
service-connected dermatophytosis and tinea cruris is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



